Citation Nr: 0511196	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
kidney damage, due to surgery at a VA hospital.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
scarring at the tip of the penis, due to surgery at a VA 
hospital.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence, due to surgery at a VA hospital.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
October 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
kidney damage, scarring at the tip of the penis, and 
impotence, due to surgery at a VA hospital.

In the veteran's February 2003 Notice of Disagreement, he 
raised claims of a loss of voice due to surgery at the VA 
Medical Center in Ann Arbor.  This claim is referred to the 
RO for proper adjudication.  



REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  Specifically, the veteran was never sent a VCAA 
letter.  Accordingly, his claim must be remanded so that he 
can be provided notice as required under the provisions of 
38 C.F.R. § 3.159 (b) in written format.  

In October 2002, a VA medical opinion was obtained from the 
chief of the urology section in October 2002.  Said opinion 
cited to operations on February 26, 2001, and July 9, 2001, 
and to treatment that the veteran received between those two 
surgeries.  Despite the efforts of the RO to obtain all of 
the veteran's records (a September 2001 letter to the chief 
of the VA Medical Center in Ann Arbor requested medical 
records, surgical records, hospital clinical records, and 
nurses' notes), the veteran's surgical and hospital records 
have not been incorporated into the claims file.  

The only medical records from 2001-2002 in the claims folder 
are a one-page discharge report from March 2001 submitted by 
the veteran, and some medication listings and a schedule of 
clinic visits from 2001-2002.  Therefore, in order to obtain 
a complete record, the veteran's surgical records, medical 
records, hospital clinical records, and nurses' notes should 
be obtained from the VA Medical Center in Ann Arbor beginning 
in 2001.  In particular, surgical records from February 26, 
March 7, March 9, and July 9, 2001, should be obtained.  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of compensation under 38 U.S.C.A. 
§ 1151 for kidney damage, scarring at the 
tip of the penis, and impotence, as a 
result of surgeries performed at a VA 
hospital, which information and evidence, 
if any, the claimant is required to 
provide to VA, and which information and 
evidence, VA is required to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

2.  Obtain the veteran's surgical records, 
medical records, hospital clinical 
records, and nurses' notes from the VA 
Medical Center in Ann Arbor beginning in 
2001.  In particular, obtain surgical 
records from February 26, March 7, March 
9, and July 9, 2001.  

3.  After the development requested above 
has been completed, the appellant's 
claims folder should be reviewed to 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the issues 
of compensation under 38 U.S.C.A. § 1151 
for kidney damage, scarring at the tip of 
the penis, and impotence, all as a result 
of surgeries performed at a VA hospital.  
If the claim remains denied then the RO 
should issue a Supplemental Statement of 
the Case to the appellant on the issue on 
appeal.  The appellant and his 
representative should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





